DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 15, 2021. Claims 1-5, 9-18, and 20-23 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated October 15, 2021, Examiner withdraws the previous claim objections; withdraws the previous 35 U.S.C. 112(b) rejections; withdraws the previous 35 U.S.C. 101 rejections; and maintains the previous prior art rejections. 

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the Nettleton’s disclosure, which includes at least two tracking procedures, is insufficient for teaching a plurality of separate estimates of the location of the target object from tracking data; see Response at p. 9-10. Examiner respectfully disagrees. Tracking data is broadly construed to include any and all positional data. Both tracking procedures are considered estimates from the tracking data. The fact that the track information occurs at different points in time may be relevant to Applicant’s invention, but the claims, as presently drafted, do not require a specific timeframe for when each piece of tracking data is acquired. Additionally, Examiner notes that Nettleton describes multiple nodes which provide data to a single node which uses a Bayesian network to update the model probabilities and uses a rolling composite updated tracked position between the nodes; see Nettleton at least at [0025]-[0028]. Examiner is unsure how a composite target state would not teach this limitation, because it requires separate estimates of locating the target object. Because the prior art of record does teach this limitation, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that Nettleton does not explicitly teach in an adaptive Bayesian fusion based upon each of the local estimates weighted by the respective first weighting factor and the second weighting factor for each of the local estimates to produce the target location; see Response at p. 10. More specifically, Applicant argues that the estimates for the Mahalanobis distance and the Euclidian distance are not calculated from the same tracking data; see Response at p. 10. Examiner respectfully disagrees. As explained below, Nettleton teaches using both distance estimations for the plurality of nodes which are consistent throughout the application. There is no indication that the tracking data is separate within the two procedures. Examiner further notes that the disclosure of the Bayesian fusion is sufficient for teaching the described Bayesian fusion process which is a standard process for Bayesian fusion. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0316680 (hereinafter, “Olivier”) in view of U.S. Pub. No. 2009/0231183 (hereinafter, “Nettleton”).

Regarding claim 1, Olivier discloses a navigable robot comprising (see at least [0005]): 
at least one sensor configured to produce tracking data of a target object (see at least [0021]; the robot may include sensors such as microphones, infrared detectors, video cameras, proximity detectors, etc. to assist with tracking of a target)… at least one navigation motor and the controller produces at least one control command based upon the target location and provides the at least one control command to the navigation motor to move the navigable robot relative to the target object (see at least [0008]; the controller produces commands for the robot to follow based upon the target location for the robot to move relative to the target location. While not explicitly stated, one of ordinary skill in the art before the time of filing would be aware that a motor would be necessary to move the robot). However, Olivier does not explicitly teach 
a plurality of detector modules, each detector module in the plurality comprising at least one processing algorithm to independently provide a local estimate of a location of the target object when applied to the tracking data; and 
a controller connected to the at least one sensor and the plurality of detector modules, the controller receives tracking data acquired by the at least one sensor and applies the algorithms from the plurality of detector modules to the tracking data to produce a plurality of separate estimates of the location of the target object in the tracking data, the controller weights the separate estimates and combines the local estimates in an adaptive Bayesian fusion based the weighted local estimates to produce a target location….
Nettleton, in the same field of endeavor, teaches 
a plurality of detector modules, each detector module in the plurality comprising at least one processing algorithm to independently provide a local estimate of a location of the target object when applied to the tracking data (see at least [0010]-[0022]; the steps of the first tracking procedure include two different local tracking estimates which are independently provided); and 
a controller connected to the at least one sensor and the plurality of detector modules, the controller receives tracking data acquired by the at least one sensor and applies the algorithms from the plurality of detector modules to the tracking data to produce a plurality of separate estimates of the location of the target object in the tracking data, the controller weights the separate estimates and combines the local estimates in an adaptive Bayesian fusion based the weighted local estimates to produce a target location (see at least [0010]-[0022], [0027]; the first tracking procedure includes calculating a composite predicted target state using weighting relating to the two different calculated estimates. The second tracking procedure includes fusing the tracking information from the different local tracking estimates. The second tracking procedure may include the application of a Bayesian network for fusion of the estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olivier with the teachings of Nettleton in order to improve the tracking system; see Nettleton at [0008].

Regarding claim 2, the Olivier and Nettleton combination teaches all of the limitations of claim 1. Additionally, Olivier discloses wherein the at least one sensor comprises a camera and the tracking data comprises at least image data (see at least [0006], [0013], and [0021]; the robot may comprise a video camera or camera for providing image data that is used as tracking data).

Regarding claim 9, the Olivier and Nettleton combination teaches all of the limitations of claim 2. Additionally, Olivier discloses comprising a plurality of sensors including the at least one sensor and wherein the plurality of sensors comprise at least one non-camera sensor (see at least [0021]; the sensors may comprise microphones, infrared detectors, and/or proximity detectors).

Regarding claim 10, the Olivier and Nettleton combination teaches all of the limitations of claim 9. Additionally, Olivier discloses wherein the non-camera sensor comprises a range sensor, depth sensor, radar, or GPS (see at least [0021]; the sensors may comprise infrared detectors and/or proximity detectors).

Regarding claim 11, the Olivier and Nettleton combination teaches all of the limitations of claim 1. Additionally, Olivier discloses wherein the navigable robot is a pan-tilt robot, an unmanned aerial vehicle (UAV), or a mobile ground based robot (see at least [0020]; mobile ground robot).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of Nettleton in further view of U.S. Pub. No. 2015/0304634 (hereinafter, “Karvounis”).

Regarding claim 3, the Olivier and Nettleton combination teaches all of the limitations of claim 2. However, the combination does not explicitly teach wherein the controller calculates a Mahalanobis distance (MD) between an estimated value and the local estimate for each of the local estimates, wherein the MD is a first weighting factor for each local estimate.
Karvounis, in the same field of endeavor, teaches wherein the controller calculates a Mahalanobis distance (MD) between an estimated value and the local estimate for each of the local estimates, wherein the MD is a first weighting factor for each local estimate (see at least [0184] and the application generally; Mahalanobis distance may be used in localization and tracking applications for determining distances between estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier and Nettleton combination with the teachings of Karvounis in order to improve localization and mapping techniques; see Karvounis at [0068].

Claims 4-5, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of Nettleton and Karcounis and in further view of U.S. Pub. No. 2016/0096272 (hereinafter, “Smith”).

Regarding claim 4, the Olivier, Nettleton, and Karvounis combination teaches all of the limitations of claim 3. Additionally, Nettleton, in the same field of endeavor, teaches wherein the controller combines the local estimates in an adaptive Bayesian fusion based upon each of the local estimates weighted by the respective first weighting factor and the second weighting factor for each estimate to produce the target location (see at least [0010]-[0022], [0027]; the first tracking procedure includes calculating a composite predicted target state using weighting relating to the two different calculated estimates. The second tracking procedure includes fusing the tracking information from the different local tracking estimates. The second tracking procedure may include the application of a Bayesian network for fusion of the estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olivier with the teachings of Nettleton in order to improve the tracking system; see Nettleton at [0008].
However, the combination does not explicitly teach wherein the controller calculates a Euclidean distance between each of the local estimates, and calculating a second weighting factor for each local estimate based upon the calculated Euclidean distance. 
Smith, in the same field of endeavor, teaches wherein the controller calculates a Euclidean distance between each of the local estimates, and calculating a second weighting factor for each local estimate based upon the calculated Euclidean distance (see at least [0246]; Euclidean distance may be used to determine distance between different samples).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier, Nettleton, and Karcounis combination with the teachings of Smith in order to estimate distances between models; see Smith at [0246].

Regarding claim 5, the Olivier, Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 4. Additionally, Karvounis teaches wherein the controller calculates the MD for each of the local estimates with a bank of Kalman filters and further combines the local estimates weighted by the respective first weighting factor and the second weighting factor for each estimate with a Kalman filter (see at least [0108] and [0184]; the Kalman Filter may use weighting factors for combining estimates, and the MD is used for determining distances between estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier and Nettleton combination with the teachings of Karvounis in order to improve localization and mapping techniques; see Karvounis at [0068].

Regarding claim 12, Olivier discloses the method comprising: 
obtaining tracking data from the at least one sensor (see at least [0021]; the robot may include sensors such as microphones, infrared detectors, video cameras, proximity detectors, etc. to assist with tracking of a target). However, Olivier does not explicitly teach separately estimating with the plurality of detector modules the local estimates of a target location from the tracking data from the at least one sensor; and
calculating a Mahalanobis distance between an estimated value and the local estimate for each of the local estimates, wherein the Mahalanobis distance is a first weighting factor for each local estimate.
calculating a Euclidean distance between each of the local estimates, and calculating a second weighting factor for each local estimate based upon the calculated Euclidean distance; and 
combining the local estimates in an adaptive Bayesian fusion based upon each of the local estimates weighted by the respective first weighting factor and the second weighting factor for each estimate to produce the target location. 
Nettleton, in the same field of endeavor, teaches separately estimating with the plurality of detector modules the local estimates of a target location from the tracking data from the at least one sensor (see at least [0010]-[0022]; the steps of the first tracking procedure include two different local tracking estimates which are independently provided);… and
combining the local estimates in an adaptive Bayesian fusion based upon each of the local estimates weighted by the respective first weighting factor and the second weighting factor for each estimate to produce the target location (see at least [0010]-[0022], [0027]; the first tracking procedure includes calculating a composite predicted target state using weighting relating to the two different calculated estimates. The second tracking procedure includes fusing the tracking information from the different local tracking estimates. The second tracking procedure may include the application of a Bayesian network for fusion of the estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olivier with the teachings of Nettleton in order to improve the tracking system; see Nettleton at [0008].
Karvounis, in the same field of endeavor, teaches calculating a Mahalanobis distance between an estimated value and the local estimate for each of the local estimates, wherein the Mahalanobis distance is a first weighting factor for each local estimate (see at least [0184] and the application generally; Mahalanobis distance may be used in localization and tracking applications for determining distances between estimates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier and Nettleton combination with the teachings of Karvounis in order to improve localization and mapping techniques; see Karvounis at [0068].
Smith, in the same field of endeavor, teaches calculating a Euclidean distance between each of the local estimates, and calculating a second weighting factor for each local estimate based upon the calculated Euclidean distance… (see at least [0246]; Euclidean distance may be used to determine distance between different samples). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier, Nettleton, and Karcounis combination with the teachings of Smith in order to estimate distances between models; see Smith at [0246].

Regarding claim 13, the Olivier, Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 12. Additionally, Olivier discloses providing an instruction to the navigable robot to move relative to the target location (see at least [0008]; the controller produces commands for the robot to follow based upon the target location for the robot to move relative to the target location).

Regarding claim 14, the Olivier Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 13. Additionally, Olivier discloses wherein the tracking data is obtained from a plurality of sensors comprising at least one camera, the plurality of sensors comprising the at least one sensor (see at least [0021]; the robot may include sensors such as microphones, infrared detectors, video cameras, proximity detectors, etc. to assist with tracking of a target).

Regarding claim 15, the Olivier Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 14. Additionally, Olivier discloses wherein the plurality of sensors comprises a plurality of cameras (see at least [0021]; the robot may include video cameras).

Regarding claim 16, the Olivier Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 14. Additionally, Karvounis teaches wherein the plurality of detector modules comprises a plurality of visual tracking algorithms applied to image data from the at least one camera (see at least [0068]-[0069]; visual tracking/localization algorithms may be applied to data from at least one camera).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier and Nettleton combination with the teachings of Karvounis in order to improve localization and mapping techniques; see Karvounis at [0068].

Regarding claim 20, the Olivier Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 12. Additionally, Olivier discloses generating robotic control commands from the target location (see at least [0008]; the controller produces commands for the robot to follow based upon the target location for the robot to move relative to the target location).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of Nettleton, Karvounis, Smith, and the NPL document cited within the PTO-892 attachment and known herein as “Learning to Track.”

Regarding claim 17, the Olivier, Nettleton, Karvounis, and Smith combination teaches all of the limitations of claim 16. However, the combination does not explicitly teach 
“Learning to Track,” in the same field of endeavor, teaches wherein the plurality of image recognition algorithms comprise one or more of TLD, CMT, STRUCK, and GOTURN (see at least p. 26, Table 2 which includes a list of tracking algorithms).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the Olivier, Nettleton, Karvounis, and Smith combination with the teachings of “Learning to Track” in order to provide options for implementing an algorithm to assist with object tracking; see “Learning to Track” at p. 2, par. 2 and p. 26, Table 2.

Regarding claim 18, Olivier, Nettleton, Karvounis, Smith, and “Learning to Track” combination teaches all of the limitations of claim 17. Additionally, Nettleton teaches wherein the local estimates of the target location are each estimated using a Kalman Filter (see at least [0055], [0057], and [0073]; the Kalman prediction step estimates the target location).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olivier with the teachings of Nettleton in order to improve the tracking system; see Nettleton at [0008].

Allowable Subject Matter
30.	Claims 21-23 are allowable.

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2015/0310281 which relates to methods of object detection and tracking using multiple sensors. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663